DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 June 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (US PGPUB 2017/0258419 – previously cited) in view of Wollowick et al. (US PGPUB 2017/0333134).  The new rejections were necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9 and 11 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB 2017/0258419 – previously cited) in view of Wollowick et al. (US PGPUB 2017/0333134).
Regarding claims 1, 5, and 15, Li discloses a method performed using a medical imaging system (e.g. 90) and a programming system (e.g. paragraphs 52-53), wherein the medical imaging system is configured to display a medical image (e.g. paragraph 59) and the programming system is configured to implement a program used in programming a neuromodulation device (e.g. paragraphs 52-53), the method comprising: acquiring a displayed medical image from the medical imaging system, wherein the displayed medical image includes a representation of anatomy and a representation of at least one lead (e.g. Figs. 7 – 9), wherein the at least one lead includes electrodes (e.g. E1-E32); receiving user input annotating the acquired image to provide an annotated image (e.g. Fig. 6); based on the acquired medical image, determining location data indicative of the position of at least one of the electrodes relative to at least one of the anatomy or at least another one of the electrodes (e.g. Fig. 6); providing a reconstructed image for use by the programming system by reconstructing the representation of the at least one lead including electrodes on an anatomical template image (e.g. Fig. 6); and providing the location data for use by the programming system to program the neuromodulation device (e.g. paragraphs 21-25).
Li fails to teach that the mobile device contains the camera which takes the picture and receives user input annotating the acquired image.  Examiner had previously taken official notice that mobile devices having a processor, a camera, and a user interface are well known in the art.  Such a mobile device can be found in the teachings of Wollowick.
Wollowick teaches “the digital camera used in this system and method is preferably an on-board camera contained within a portable computing device such as an iPad™ tablet, an Android™-enabled tablet, a Microsoft™ Tablet, a smart phone, or a similar device. Computing devices such as these generally contain generally contain an inertial measurement unit (“IMU”), which can be used in conjunction with the on-board camera to calibrate the camera alignment in relationship to the imaging screen” (e.g. paragraph 28).  Wollowick teaches using the mobile device to take the picture and receive user input annotating the acquired image (e.g. Fig. 6).    It would have been obvious to one having ordinary skill in the art to modify the camera and mobile device as taught by Li with a mobile device having a built-in camera as taught by Wollowick, since such a modification would provide the predictable results of limiting the amount of hardware needed for the invention.
Regarding claim 12, Li discloses a non-transitory computer-readable storage medium including instructions, which when executed using at least one processor within a system, cause the system to perform the method described above (e.g. claim 15).
Li fails to teach that the mobile device contains the camera which takes the picture and receives user input annotating the acquired image.  Examiner had previously taken official notice that mobile devices having a processor, a camera, and a user interface are well known in the art.  Such a mobile device can be found in the teachings of Wollowick.
Wollowick teaches “the digital camera used in this system and method is preferably an on-board camera contained within a portable computing device such as an iPad™ tablet, an Android™-enabled tablet, a Microsoft™ Tablet, a smart phone, or a similar device. Computing devices such as these generally contain generally contain an inertial measurement unit (“IMU”), which can be used in conjunction with the on-board camera to calibrate the camera alignment in relationship to the imaging screen” (e.g. paragraph 28).  Wollowick teaches using the mobile device to take the picture and receive user input annotating the acquired image (e.g. Fig. 6).    It would have been obvious to one having ordinary skill in the art to modify the camera and mobile device as taught by Li with a mobile device having a built-in camera as taught by Wollowick, since such a modification would provide the predictable results of limiting the amount of hardware needed for the invention.
Regarding claims 2, 6, 13, and 16, Li discloses wherein the programming system is configured to use the location data to determine energy contributions for the electrodes (e.g. paragraphs 60-62).
Regarding claims 3, 4, and 14, Li discloses the medical imaging system includes a fluoroscopy imaging system and the displayed image is a displayed fluoroscopic image, and the displayed image includes a representation of at least one lead implanted proximate to a spine (e.g. paragraphs 57-59).
Regarding claims 7 – 9, 11, and 17 - 19, Li discloses receiving user input annotating the acquired image includes at least one of: receiving user input annotating an orientation of the anatomy represented in the acquired image, or receiving user input annotating at least one label for a feature in the anatomy represented in the acquired image (e.g. paragraphs 55-59).
Regarding claims 20 and 21, Li discloses a system for use with a medical imaging system (e.g. 90) and a programming system (e.g. paragraphs 52-53), wherein the medical imaging system is configured to display a medical image (e.g. paragraph 59) and the programming system is configured to implement a program used in programming a neuromodulation device (e.g. paragraph 52), the system comprising a mobile device having at least one processor, a user interface including a display, wherein the mobile device is configured to perform the method as described above (e.g. paragraphs 54-59), and a camera (e.g. paragraph 59).  
Li fails to teach that the mobile device contains the camera which takes the picture and receives user input annotating the acquired image.  Examiner had previously taken official notice that mobile devices having a processor, a camera, and a user interface are well known in the art.  Such a mobile device can be found in the teachings of Wollowick.
Wollowick teaches “the digital camera used in this system and method is preferably an on-board camera contained within a portable computing device such as an iPad™ tablet, an Android™-enabled tablet, a Microsoft™ Tablet, a smart phone, or a similar device. Computing devices such as these generally contain generally contain an inertial measurement unit (“IMU”), which can be used in conjunction with the on-board camera to calibrate the camera alignment in relationship to the imaging screen” (e.g. paragraph 28).  Wollowick teaches using the mobile device to take the picture and receive user input annotating the acquired image (e.g. Fig. 6).    It would have been obvious to one having ordinary skill in the art to modify the camera and mobile device as taught by Li with a mobile device having a built-in camera as taught by Wollowick, since such a modification would provide the predictable results of limiting the amount of hardware needed for the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792